Citation Nr: 0842839	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1992 and from December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

The RO issued its original rating decision denying service-
connection for hypertension in April 2003.  The veteran filed 
a notice of disagreement in May 2003.  In a decision which 
was dated in October 2003, the RO granted service-connection 
for hypertension and awarded a ten percent disability rating.  
The veteran received notice of this decision in October 2004.  
Even though the decision was dated a year earlier, in October 
2003, its chronological placement in the case file, along 
with the notice sent one year later, makes it appear that the 
decision was misdated.  However, this error does not affect 
the disposition of this case, as the veteran filed a timely 
appeal to the Board in either instance.  


FINDING OF FACT

The medical evidence does not show a history of diastolic 
pressure readings that are predominantly 110 or more, or 
systolic pressure readings that are predominantly 200 or 
more.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected hypertension have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R.      § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

An August 2002 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for hypertension.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  

As the October 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
hypertension, this claim is now substantiated.  As such, his 
filing of a notice of disagreement as to this determination 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, section 5103(a) notice is  
no longer required because the purpose of that notice has 
been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, no further notice is required, 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records from the Jackson, Mississippi VA 
medical center (VAMC), private medical records from the 
Madison-Yazoo-Leake Health Center, and a VA examination 
report dated in March 2005.  Additionally, the claims file 
contains a September 2002 statement in support of claim, in 
which the veteran stated that he has no additional evidence 
to submit for his claim.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The claim on appeal was an original rating decision, not a 
new claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

According to Diagnostic Code 7101, which rates impairment 
resulting from    hypertensive vascular disease (hypertension 
and isolated systolic hypertension), a 20 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, with systolic pressure 
predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Analysis

The veteran filed a claim for hypertension in July 2002.  
After an April 2003 rating decision which denied service 
connection, the RO granted the veteran's claim in October 
2003 and assigned a 10 percent rating with an effective date 
of July 24, 2002.  In a notice of disagreement dated in March 
2005, the veteran claimed he should receive a higher initial 
rating for hypertension. 

In a report from the veteran's March 2005 VA examination, Dr. 
C.A. noted that the veteran was diagnosed with high blood 
pressure in the military and is currently taking lisinopril 
and diltiazem to treat it.  Dr. C.A. recorded the following 
blood pressure readings: 144/90, 146/90 sitting, and 150/80 
reclining.  VAMC medical records from March 2001 through 
September 2005 included a total of 24 blood pressure readings 
ranging from a low of 113/61 to highs of 172/68 and 163/87.  
Thus, despite having his blood pressure read on 24 occasions 
and requiring medication to control his blood pressure, at no 
time has he been shown to have diastolic pressure readings of 
110 or more or systolic pressure readings of 200 or more.  
Accordingly, the Board finds that the criteria for a 20% 
rating have not been met or approximated.  38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101. 

As the preponderance of the evidence is against the veteran's 
increased rating claim for hypertension, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  
Accordingly, a staged rating is not appropriate.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's hypertension has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


